DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner has reviewed the prior art in light of Applicants' claimed invention and finds that the combined claims define over the prior art. The closest prior art of record, Harada et al. (US 2015/0152269, “Harada”), in view of  Okazaki et al. (US 2014/0256870, “Okazaki ‘870”) in view of Okazaki et al. (US 2014/0154451, “Okazaki ‘451”), in view of Itakura et al. (JP 2009-167355 A, “Itakura”), do not disclose or suggest the laminate of claim 1. 	The closest prior art of record, Harada teaches a laminate for use in optical articles ([0007], [0075], e.g., optical lenses) comprising a water absorbing layer ([0011]) and a hydrophilic layer in this order on a substrate (e.g., [0008]). Harada teaches that the hydrophilic layer may contain a crosslinked resin ([0026]).  	Harada fails to specifically teach the makeup of the hydrophilic layer and that the hydrophilic layer has a gradient structure, the inclusion of the claimed hydrophilic compound in the water absorbing sheet and that the water absorbing layer has an absorption rate of in the range of from 5 to 500 weight percent. While secondary references teach some of these features, the assembly of these features into a single anti-fogging laminate would not have been obvious to the ordinarily skilled artisan at the time of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Aaron Austin, can be reached on 571-272-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANTHONY J FROST/Primary Examiner, Art Unit 1782